DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner: 07/01/20.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1-4, 6-111 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Siddique et al., (“Siddique”) [US-2013/0215116-A1] in view of Chen et al., (“Chen”) [US-2017/0352091-A1], further in view of Johnson et al. (“Johnson”) [US-10,275,819-B1]
Regarding claim 1, Siddique discloses a computer implemented method for managing visual element composition and presentation sequencing for compound visual elements (Siddique- ¶0002, a method and system for modeling of apparel items online in a collaborative environment), the method comprising:
generating, by one or more computer processors (Siddique- ¶0103, one or more processors; Fig. 2 and ¶0109, a central processing unit 36), a graph of all possible compound visual element combinations (Siddique- Fig. 45 and ¶0130, shows a sample style browser display window in the display window 755, the user can browse [generating] tops in a catalogue in the window section 756 by using the left 757 and right 758 arrow icons. As the user browses the catalogue, the tops are modeled and displayed directly on the user model 650 […] the user can browse skirts and pants in the display section 759; shoes in section 760; accessories like earrings, cosmetics and hairstyles in section 760 [a graph of all possible compound visual element combinations]; Fig. 29A and ¶0227, illustrates an example of the visual sequences 460, from left to right, displayed to the user in a window while the apparel is being fitted on a non photorealistic rendering of the user model. An example of the visual sequences 462, from left to right, presented to the user in a window during hair modeling on the non photorealistic rendered user model is also shown in FIG. 29A. The hair 464 on the user model is animated using physics-based techniques which permit realistic simulation of hair look and feel, movement and behavior [all possible compound visual element combinations]; Fig. 48A and ¶0243, the fitting room contents are displayed 1139 (in the form of images here) enabling the user easy access to the apparel they would like to fit on their user model 1136);
generating, by the one or more computer processors (Siddique- ¶0103, one or more processors; Fig. 2 and ¶0109, a central processing unit 36), a set of possible visual element presentation sequences according to asearchof the graph (Siddique- Fig. 29A shows visual sequences 460 and 462; Fig. 45 and ¶0130, shows a sample style browser display window in the display window 755, the user can browse [generating] tops in a catalogue in the window section 756 by using the left 757 and right 758 arrow icons. As the user browses the catalogue, the tops are modeled and displayed directly on the user model 650 […] the user can browse skirts and pants in the display section 759; shoes in section 760; accessories like earrings, cosmetics and hairstyles in section 760 [a set of possible visual element presentation sequences]; ¶0227, the visual sequences 460 [set of possible visual element presentation sequences], from left to right, displayed to the user [generating] in a window while the apparel is being fitted on a non photorealistic rendering of the user model […] the visual sequences 462 [set of possible visual element presentation sequences], from left to right, presented to the user in a window during hair modeling on the non photorealistic rendered user model is also shown in FIG. 29A; Fig. 46E and ¶0236, A browser window 818 allows the user to browse [search] looks they created. Each look 819 is composed of several items put together by the user […] a look 819 may contain a blazer, a blouse, a skirt, a pair of shoes, a handbag and other accessories to complement the given look […] The product options menu 822 is shown in exemplary embodiment and it enables tasks such as product purchase 824, product sharing with other users 823, rating the product according to different criteria 825 and addition of the product to various personalized user lists 826; ¶0248, users may manage browse or search for outfits of a particular style in store catalogues using style tools […] A virtual fitting room (1216) is present to manage apparel items temporarily as the user browses clothing stores);
generating, by the one or more computer processors (Siddique- ¶0103, one or more processors; Fig. 2 and ¶0109, a central processing unit 36), a visual element presentation  score for each member of the set of possible visual element presentation sequences according to visual element attributes (Siddique- ¶0143-0144, there may be a “your style” field that gives an apparel a score in terms of style preferred by the user […] the system may present the shirt styles to the user in an ordered list such that the collar [attributes] shirts are placed above the V-neck [attributes] shirts and the turtlenecks are placed towards the bottom of the ordered list [visual element presentation sequences], so that the user has an easier time sorting out […] the system may combine style preferences [attributes] as specified the user, and/or user style based on buying patterns of user and/or other users' ratings of apparel, and/or fashion consultant ratings and/or apparel popularity (assessed according to the number of the particular apparel item purchased for example). Any combination of the above information may be used to calculate the “style score” or “style factor” or “style quotient” of a particular item (algorithm providing the score is referred to as “style calculator) […] The user may inquire about the style score of any particular item in order to guide their shopping decision. The system may use the scores calculated by the style calculator in order to provide apparel recommendations; style ratings [attributes] of products and apparel items; user-customized catalogues and lists of products that are ordered and sorted [the set of possible visual element presentation sequences] according to an individual's preferences [attributes] and/or popularity [attributes] of apparel items); and
enumerating, by the one or more computer processors (Siddique- ¶0103, one or more processors; Fig. 2 and ¶0109, a central processing unit 36), a visual element presentation sequence are ordered and sorted [enumerating] according to an individual's preferences and/or popularity of apparel items).
Siddique fails to explicitly disclose a depth-first search (DFS) of the graph; a visual element presentation sequence score; enumerating a visual element presentation sequence according to a visual element presentation sequence score. 
However, Chen discloses 
a visual element presentation sequence score (Chen- ¶0203, a recommendation score is computed for every single garment in a garment database, and then the garments are ranked to be recommended based on their recommendation scores [sequence score]);
enumerating a visual element presentation sequence according to a visual element presentation sequence score (Chen- ¶0203, a recommendation score is computed for every single garment in a garment database, and then the garments are ranked [enumerating] to be recommended based on their recommendation scores [sequence score]; ¶0378-0388, We compute the recommendation score R(g) for every single garment g in the garment database, and then rank the garment to be recommended based on their recommendation scores. Two different ranking approaches can be used for generating the list of recommended garments […] the top n garments with the highest recommendation scores).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Siddique to incorporate the teachings of Chen, and apply ranking the garment to be recommended based on their recommendation scores into the set of possible visual element presentation sequences, as taught by Siddique for generating a visual element presentation sequence score for each member of the set of possible visual element presentation sequences according to visual element attributes; and enumerating a visual element presentation sequence according to a visual element presentation sequence score.
Doing so would provide an improved way of comparing outfits, and of comparing different users in different outfits.
The prior art fails to explicitly disclose a depth-first search (DFS) of the graph.
However, Johnson discloses 
a depth-first search (DFS) of the graph (Johnson- col 20, line 24 to col 21, line 48 , FIG. 5 is a flow diagram of an illustrative process 500 for ranking a plurality of items 120 in a manner that eliminates, or at least reduces the occurrence of, incompatible item pairings […] At 502, the graph generator 308 may assign individual items 120 of a plurality of items 120 to nodes 402 in a graph, such as the graph 400. The graph 400 may include an undirected edge between pairs of nodes 402 in the graph 400) […] At 504, the incompatibility scoring module 130 may generate, using a machine learning model 128, incompatibility scores 410 for individual undirected edges of the graph 400 to indicate a degree of incompatibility between respective pairs of items 120 associated with the nodes 402 that are connected by the individual undirected edges […] the incompatibility score 410 generated at 504 may be compared to a threshold and used in a final score for the edge in those instances where the incompatibility score 410 meets or exceeds the threshold […] At 506, the MST module 132 may determine a minimum spanning tree 416 in the graph 400 based at least in part on the incompatibility scores 410 […] multiple spanning trees may be evaluated by performing different in-order traversals of the graph 400 and summing the scores of the edges for those traversals to determine a minimum spanning tree 416 for the graph 400 […] At 510, the item ranking module 126 may rank the plurality of items based at least in part on the minimum spanning tree 416. For example, the items 120 may be ranked in order, starting from either end of the minimum spanning tree 416);
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Siddique/Chen to incorporate the teachings of Johnson, and apply ranking a plurality of items in a manner that eliminates, or at least reduces the occurrence of, incompatible item pairings into the set of possible visual element presentation sequences, as taught by Siddique/Chen for generating a set of possible visual element presentation sequences according to a depth-first search (DFS) of the graph.
Doing so would introduce better ways of presenting items to consumers is needed.

Regarding claim 2, Siddique in view of Chen and Johnson, discloses the computer implemented method according to claim 1, and discloses the computer implemented method further comprising generating a score for each possible compound visual element combination (Siddique- ¶0144, use the scores calculated by the style calculator in order to provide apparel recommendations; style ratings of products and apparel items; Chen- ¶0201, the older top-ranking garment items are slowly expired; ¶0203, the garments are ranked to be recommended based on their recommendation scores).

Regarding claim 3, Siddique in view of Chen and Johnson, discloses the computer implemented method according to claim 2, and discloses the computer implemented method further comprising generating a score for each possible compound visual element combination (see Claim 2 rejection for detailed analysis) according to attributes associated with each possible element of the compound visual element (Siddique- ¶0144, use the scores calculated by the style calculator in order to provide apparel recommendations [attributes]; style ratings [attributes] of products and apparel items; Chen- ¶0445-0446, The recommended outfits are then ranked by m in an ascending order. Ranked recommendations based on attributes of garments and/or outfit). 

Regarding claim 4, Siddique in view of Chen and Johnson, discloses the computer implemented method according to claim 1, and discloses the computer implemented method further comprising reducing the set of possible visual element presentation sequences according to a defined presentation constraint (Johnson- col 19, line 21-33, If more constraints are induced [defined constraint], other search algorithms, such as an A* algorithm, an iterative deepening algorithm, and similar algorithms, may produce more optimal spanning trees. That is, the re-ordering of ranked items 120 output by the MST module 132 may be accomplished by executing an A* algorithm on the graph 400, which may result in the number of different orderings of the nodes 402 being on the order of 1.00xn, which is a much more manageable number of node orderings for consideration, as compared to n! orderings. The number of combinations are also greatly reduced by considering other minimum spanning trees in the search space before any re-ordering optimization is performed by the optimization module 312). 
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Siddique/Chen to incorporate the teachings of Johnson, and apply constraints into Siddique/Chen’s method for reducing the set of possible visual element presentation sequences according to a defined presentation constraint.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 6, Siddique in view of Chen and Johnson, discloses the computer implemented method according to claim 1, and further discloses wherein generating the set of possible visual element presentation sequences according to a depth-first search (DFS) of the graph (see Claim 4 rejection for detailed analysis) comprises:
forming a stack of nodes for each possible presentation (Siddique- Fig. 29A shows visual sequences 460 and 462; Fig. 45 and ¶0130, shows a sample style browser display window in the display window 755 […] the user can browse skirts and pants in the display section 759; shoes in section 760; accessories like earrings, cosmetics and hairstyles in section 760 [possible presentation]; ¶0227, the visual sequences 460 [possible presentation], from left to right, displayed to the user in a window while the apparel is being fitted on a non photorealistic rendering of the user model […] the visual sequences 462 [possible presentation], from left to right, presented to the user in a window during hair modeling on the non photorealistic rendered user model is also shown in FIG. 29A; Johnson- col 7, lines 33-64, The nodes may correspond to the items 120 that are to be ranked, and the graph may include an undirected edge between each unique pair of nodes, which forms a clique, or a “complete” graph […] The item ranking module 126 may use the ordering of the nodes in the minimum spanning tree as a ranking for the plurality of items 120); and
considering all nodes outside the stack for inclusion in the stack (Johnson- col 19, lines 34-37, nodes from outside the graph 400 may be retrieved and inserted into the item ranking to add an even greater buffer between incompatible item pairings than would otherwise be achieved be swapping/re-ordering nodes).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Siddique/Chen to incorporate the teachings of Johnson, and apply ordering of the nodes into Siddique/Chen’s method for forming a stack of nodes for each possible presentation; and considering all nodes outside the stack for inclusion in the stack.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 7, Siddique in view of Chen and Johnson, discloses the computer implemented method according to claim 1, and further discloses wherein the compound visual elements comprise a combination of a presentation model and a visual design (Siddique- ¶0213, Users of the shopping trip can also collaboratively pick and choose designs, styles, colours, and other aspects of apparel, and share their user model or user data 111 to build customized apparel; Chen- ¶0455, A user can build up their own crowd and use it to store a wardrobe of preferred outfits. Crowds may be built from models that other users have made and shared. The user can click on an outfit and then see that outfit on her own virtual avatar. The outfit can then be adjusted and re-shared back to the same or a different crowd view).

Regarding claims 8-11 and 13-14, all claim limitations are set forth as claims 1-4 and 6-7 in the computer program product comprising one or more computer readable storage devices and program instructions collectively stored on the one or more computer readable storage devices and rejected as per discussion for claims 1-4 and 6-7.

Regarding claim 8, Siddique in view of Chen and Johnson, discloses a computer program product for managing visual element composition and presentation sequencing for compound visual elements, the computer program product comprising one or more computer readable storage devices and program instructions collectively stored on the one or more computer readable storage devices (Siddique- Fig. 1 shows a block diagram of the components of a shopping, entertainment, and business system; Fig. 2 shows  a block diagram of the components of a computing device; ¶0075-0076, a computer program product at any possible technical detail level of integration […] The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention. The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device; Fig. 2 and ¶0109-0110, The memory store 32 is used to store executable programs and other information and may include storage means such as conventional disk drives, hard drives, CD ROMS, or any other non-volatile memory means […] The CPU 36 is used to execute instructions and commands that are loaded from the memory store 32.), the stored program instructions comprising the steps of claim 1.

The system of claims 15-18 and 19-20 are similar in scope to the functions performed by the method of claims 1-4 and 6-7 and therefore claims 15-18 and 19-20 are rejected under the same rationale.

Regarding claim 15, Siddique in view of Chen and Johnson, discloses a computer system for managing visual element composition and presentation sequencing for compound visual elements, the computer system comprising: one or more computer processors; one or more computer readable storage devices; and stored program instructions on the one or more computer readable storage devices for execution by the one or more computer processors (Siddique- Fig. 1 shows a block diagram of the components of a shopping, entertainment, and business system; Fig. 2 shows  a block diagram of the components of a computing device; ¶0075-0076, a computer program product at any possible technical detail level of integration […] The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention. The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device; Fig. 2 and ¶0109-0110, The memory store 32 is used to store executable programs and other information and may include storage means such as conventional disk drives, hard drives, CD ROMS, or any other non-volatile memory means […] The CPU 36 is used to execute instructions and commands that are loaded from the memory store 32.), the stored program instructions comprising the steps of claim 1.




6.	Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Siddique in view of Chen, further in view of Johnson, still further in view of  Lin et al., (“Lin”) [US-2012/0123975-A1]
Regarding claim 5, Siddique in view of Chen and Johnson, discloses the computer implemented method according to claim 4, and further discloses wherein the defined presentation constraint (see Claim 4 rejection for detailed analysis), but fails to explicitly disclose the defined presentation constraint comprises an end of sequence constraint.
However, Lin discloses 
an end of sequence constraint (Lin- ¶0050, the task pattern detector 206 may use the classical repetition detection approach with some constraints for filtering results. Those constraints may include: Timeliness Constraint: Since the operation sequence is being analyzed in real or near real time, a pattern is declared when the sub-sequence at the end of the sequence being analyzed is part of the pattern).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Siddique/Chen/Johnson to incorporate the teachings of Lin, and apply end of the sequence into the defined presentation constraint, as taught by Siddique/Chen/Johnson so the defined presentation constraint comprises an end of sequence constraint.
Doing so would automatically completing a batch started by the user.

Regarding claim 12, all claim limitations are set forth as claim 5 in the computer program product comprising one or more computer readable storage devices and program instructions collectively stored on the one or more computer readable storage devices and rejected as per discussion for claim 5.




Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US- 6,785,672-B1 to Floratos et al., Methods and apparatus for performing sequence homology detection teaches in a sequence homology detection aspect of the invention, a computer-based method of detecting homologies between a plurality of sequences in a database and a query sequence comprises the following steps. First, the method includes accessing patterns associated with the database, each pattern representing at least a portion of one or more sequences in the database. Next, the query sequence is compared to the patterns to detect whether one or more portions of the query sequence are homologous to portions of the sequences of the database represented by the patterns. Then, a score is generated for each sequence detected to be homologous to the query sequence, wherein the sequence score is based on individual scores generated in accordance with each homologous portion of the sequence detected, and the sequence score represents a degree of homology between the query sequence and the detected sequence (Abstract).
US-2019/0318405-A1 to Hu et al., Product identification in image with multiple products teaches identifying the brand and model of products embedded within an image. One method includes operations for receiving, via a graphical user interface (GUI), a selection of an image, and for analyzing the image to determine a location within the image of one or more products. For each product in the image, determining a unique identification of the product is determined, the unique identification including a manufacturer of the product and a model identifier sequence (Abstract).

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619